DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/24/2022.
Applicant’s election of claims 1-16 in the reply filed on 08/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claim 7 is objected to because of the following informalities:  the recitation “enriched with Cr, and Si” should be changed to “enriched with Cr and Si”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  the recitation “wherein the press-hardened steel component has an ultimate” should be changed to “wherein the press-hardened steel automotive component has an ultimate”.  Appropriate correction is required.
Claim Interpretation
The examiner notes that the recitation “press-hardened steel component after hot forming” in claim 1 is an instance of product-by-process which the examiner notes does not provide any further limitations to the steel component because hot forming and press-hardening steps can be varied to result in varying microstructures and properties, including those as claimed.  See MPEP 2113.
The examiner notes that the recitation “wherein the alloy composition has been subjected to a quench process” in claim 9 is an instance of product-by-process which the examiner notes does not provide any further limitations beyond the steel component with the claimed microstructure and mechanical properties.  See MPEP 2113.
The examiner notes that the recitation “press-hardened steel automotive component after hot forming” in claim 10 is an instance of product-by-process which the examiner notes does not provide any further limitations to the steel automotive component because hot forming and press-hardening steps can be varied to result in varying microstructures and properties, including those as claimed.  See MPEP 2113.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the term “enriched with Cr, and Si” and “enriched with chromium (Cr) and silicon (Si)” in claims 7 and 10 respectively are relative terms which render the claim indefinite. The terms “enriched with Cr, and Si” and “enriched with chromium (Cr) and silicon (Si)” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, it is unclear to the examiner as to what specific amounts of Cr and Si, if any, are required to meet the term “enriched”.  The examiner interprets the instant claims to be met by any inclusion of Cr and Si in the oxide layer absent a specific indication to the contrary.  Claims 11-16 are further rejected as being indefinite for being dependent upon the indefinite claim 10.
Specifically, claim 16 is rejected as being indefinite because it is unclear to the examiner if the recitation “(UTS) of greater than or equal to about 1,000 megapascals” is intended to not have an upper limit and thus broaden the UTS limitation of claim 10, or if claim 16 is intended to have an upper UTS of 1,200 megapascals.  The examiner interprets claim 16 to have an upper UTS value of 1,200 megapascals absent a specific indication to the contrary as the examiner notes dependent claims should be more limiting than the claims upon which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6-9, 11-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (WO 2018/107446 A1) herein Lu.
Regarding claim 1:
Lu teaches press-hardened steel components [0002, Lu] comprising a composition shown below in Table 1.  The examiner notes that the overlap of the compositions of the steels of Lu and the instant application is prima facie obvious.  See MPEP 2144.05(I).  The examiner notes that after hot forming is a product by process limitation which does not further limit steel component because hot forming and press-hardening steps can be varied to result in varying microstructures and properties, including those as claimed, nonetheless Lu teaches press-hardening the steel which meets the limitations of “press-hardened” and “after hot forming”.
Ultimate tensile strengths in the range of 1100 MPa or greater [0077, 0092, Lu].  The examiner notes that the overlap of the ultimate tensile strengths of Lu and the instant application is prima facie obvious.  See MPEP 2144.05(I).
Lu does not specify the steel microstructure or the bending angle of the steel, however the examiner submits that an overlapping microstructure and bending angle with the instantly claimed steel would naturally flow from the steel of Lu.  The instant application discloses that the steel components are formed through a method comprising the steps of austenizing an uncoated steel blank in a furnace at a temperature above Ac3 to fully austenitize the steel with 880-950°C as an example, stamping the blank in a die or press to have a desired shape, quenching the steel at a rate of 20°C/s or greater [0080, instant spec].  Lu discloses soaking a blank at austenitization temperatures which can range from 850-1050°C as an example, forming the blank with a die to a predetermined shape, and quenching at a rate of 15°C/s or greater [0022, 0085, Lu].  The examiner submits that overlapping bending angles and microstructures with those instantly claimed would naturally flow from the processing method of Lu because Lu and the instant application use overlapping blank soaking temperatures, cooling rates, and steel compositions for the press-hardening process.  See MPEP 2144.05(I) and 2145.  The examiners position is bolstered by Lu disclosing ultimate tensile strength values that overlap with the instantly claimed ultimate tensile strength values indicating similar microstructures would be needed for the overlapping mechanical properties.
Table 1

Instant application, wt.%
Lu, wt.% [0007, 0068-0069, 0089]
C
0.01-0.2 [claim 1, 10]
0.08-0.12 [claim 5, 14]
0.15-0.5
Cr
0.5-6 [claim 1, 10]
1-3 [claim 4, 5, 14]
2-10 or 0-5
Mn
0.5-4.5 [claim 1, 10]
1-4.5 [claim 5, 14]
0.1-3
Si
0.5-2.5 [claim 1, 10]
1-2 [claim 4, 5, 14]
0.1-0.5
Mo
0.01-0.8 [claim 2, 11]
0-0.2
Nb
≤0.8 [claim 2, 11]*
0.02-0.04 [claim 3, 12]
0.01-0.1 optionally
V
≤0.8 [claim 2, 11]*
0.05-0.5 optionally
B
≤0.005 [claim 2, 11]
0.001-0.005 optionally
N
≤0.008 [claim 2, 11]
Not specified
Ni
≤5 [claim 2, 11]
0-0.2
Fe
Balance [claim 1, 10]
Balance

*one of or a combination of these in a range of ≤0.8 [claim 2, 11]



Regarding claims 2-3, as discussed above the examiner notes that the overlap of the compositions of the steels of Lu and the instant application is prima facie obvious.  See MPEP 2144.05(I).  The examiner notes that Lu does not specify the presence of nitrogen which the examiner submits one of ordinary skill in the art would treat as not containing nitrogen or as containing in impurity amounts absent a specific indication to the contrary.
Regarding claim 6, Lu teaches the steel comprises a layer of an oxide with a thickness of 1-40 µm [0013, Lu].  The examiner notes that the overlap of the compositions of the oxide thicknesses of Lu and the instant application is prima facie obvious.  See MPEP 2144.05(I).  Lu does not specify that the oxide is continuous, however the examiner notes that the oxide is formed through pre-oxidation and/or press hardening [0061, 0085, Lu] wherein pre-oxidation is performed by heating the steel between 400-700°C for 1-60 minutes [0084, Lu], the examiner submits that absent a specific indication to the contrary one of ordinary skill in the art would recognize that an oxide formed through a pre-oxidation and/or press hardening would occur over the entire surface of the steel and be considered continuous, the examiner notes that the oxide of the instant application forms during a press hardening step [0044, instant spec].
Regarding claim 7, the examiner notes that enriched oxides form from reaction of components of Cr and Si with oxygen [0044, instant spec].  Lu discloses the formation of Cr-enriched oxides [0013, Lu], Lu does not specify enrichment with silicon however as discussed above Lu discloses overlapping amounts of silicon which the examiner submits would cause overlapping silicon contents in the oxides of Lu and the instant application to naturally flow.  Further as discussed above, Si enrichment is interpreted to not require a specific amount of silicon, the examiner submits that the presence of silicon in the steel would cause an oxide containing some amount of silicon to naturally flow from oxide formation processes.
Regarding claim 8, Lu discloses that the steel is coating-free [0006, Lu]
Regarding claim 9, Lu discloses that the steel is quenched [0020, Lu]
Regarding claim 10, as discussed above Lu discloses press-hardened steel components with overlapping compositions, ultimate tensile strengths, and oxide thicknesses with the instantly claimed steel, and that overlapping oxide enrichment, bending angles, and microstructures would naturally flow from the steel of Lu.  Lu further discloses that the steel component can be used in automobiles [0083, Lu].
Regarding claims 11-12, as discussed above Lu discloses an overlapping composition with the instantly claimed steel.
Regarding claim 13, as discussed above an overlapping microstructure with the instantly claimed steel would naturally flow from Lu.
Regarding claim 15, as discussed above Lu discloses that the steel is coating-free.
Regarding claim 16, as discussed above Lu discloses an overlapping ultimate tensile strength with the instantly claimed steel.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuta et al. (US 2015/0354035 A1) herein Mizuta.
Regarding claim 1:
Mizuta teaches hot press formed steel members [0001, Mizuta] comprising a composition shown below in Table 2.  The examiner notes that the overlap of the compositions of the steels of Mizuta and the instant application is prima facie obvious.  See MPEP 2144.05(I).  The examiner notes that after hot forming is a product by process limitation which does not further limit steel component because hot forming and press-hardening steps can be varied to result in varying microstructures and properties, including those as claimed, nonetheless Mizuta teaches hot pressing the steel which meets the limitations of “press-hardened” and “after hot forming”.
Mizuta teaches that the steel has high strength [0001, Mizuta] which is defined as a tensile strength of 980 MPa or more [0017, Mizuta].  The examiner notes that the overlap of the tensile strengths of Mizuta and the instant application is prima facie obvious.  See MPEP 2144.05(I).
Mizuta discloses forming a single phase of martensite as the microstructure [0049, Mizuta] which the examiner submits would be considered 100 volume% martensite.
Mizuta does not specify bending angle of the steel, however the examiner submits that an overlapping bending angle with the instantly claimed steel would naturally flow from the steel of Mizuta.  The examiner notes that mechanical properties are dependent upon the microstructures and compositions of steel, the examiner submits that the overlapping steel compositions and microstructures of the steels of the instant claims and Mizuta would cause an overlapping bending angle to naturally flow from the steel of Mizuta.  See MPEP 2144.05(I) and 2145.  The examiners position is bolstered by Mizuta disclosing tensile strength values that overlap with the instantly claimed ultimate tensile strength values indicating similar microstructures would be needed for the overlapping mechanical properties.
Table 2

Instant application, wt.%
Mizuta, mass% [0018]
C
0.01-0.2 [claim 1, 10]
0.08-0.12 [claim 5, 14]
0.15-0.4 [0113]
Cr
0.5-6 [claim 1, 10]
1-3 [claim 4, 5, 14]
5 or less [0127]
Mn
0.5-4.5 [claim 1, 10]
1-4.5 [claim 5, 14]
1-3.5 [0119]
Si
0.5-2.5 [claim 1, 10]
1-2 [claim 4, 5, 14]
1.0-1.65 [0115]
Mo
0.01-0.8 [claim 2, 11]
1 or less [0131]
Nb
≤0.8 [claim 2, 11]*
0.02-0.04 [claim 3, 12]
0.1 or less [0133]
V
≤0.8 [claim 2, 11]*
Not specified
B
≤0.005 [claim 2, 11]
0.005 or less [0123]
N
≤0.008 [claim 2, 11]
Not specified
Ni
≤5 [claim 2, 11]
0.5 or less [0129]
Fe
Balance [claim 1, 10]
Balance [0025]

*one of or a combination of these in a range of ≤0.8 [claim 2, 11]



Regarding claims 2-4, as discussed above the examiner notes that the overlap of the compositions of the steels of Mizuta and the instant application is prima facie obvious.  See MPEP 2144.05(I).  The examiner notes that Mizuta does not specify the presence of nitrogen or vanadium which the examiner submits one of ordinary skill in the art would treat as not containing nitrogen or vanadium or as containing in impurity amounts absent a specific indication to the contrary.
Regarding claim 5, Mizuta teaches an overlapping composition except for the carbon range, however the examiner notes that the nearness of the carbon ranges of the instant claim and of Mizuta is prima facie obvious as the ranges are so close that prima facie one skilled in the art would have expected them to have the same or overlapping properties.  See MPEP 2144.05(I).  The examiner’s position is supported by the steels of the instant claims and of Mizuta having overlapping tensile strengths and microstructures as discussed above, and further by both the instant application and Mizuta teaching controlling carbon in order to control the strength of the steel which as discussed above is overlapping [0114, Mizuta] [0045, instant spec].
Regarding claims 6-7, Mizuta does not specify an enriched oxide with a thickness of 0.01-10 µm however the examiner submits that an overlapping oxide thickness would naturally flow from the steel of Mizuta.  The instant application discloses the steel components are formed through a method comprising the steps of austenizing an uncoated steel blank in a furnace at a temperature above Ac3 to fully austenitize the steel with 880-950°C as an example, stamping the blank in a die or press to have a desired shape, quenching the steel at a rate of 20°C/s or greater [0080, instant spec].  Mizuta discloses that the steel components can be formed through heating to temperatures above Ac3 [0049, Mizuta], hot press forming the steel [0055, Mizuta], with a cooling rate of 2-500°C/s [0081, Mizuta].  Mizuta does not specify the atmosphere of the hot pressing, the examiner submits that absent a specific indication to the contrary one of ordinary skill in the art would perform pressing in a natural atmosphere, which the examiner notes contains oxygen.  The examiner notes that the instant specification details that the oxide will form with atmospheric oxygen [0044, instant spec].  The examiner submits the overlap of the steel compositions, heating temperatures, and cooling rates of the steels of the instant application and Mizuta would cause overlapping oxide thicknesses to naturally flow.  See MPEP 2144.05(I) and 2145.
Regarding claim 8, Mizuta does not specify applying a coating, the examiner submits that absent a specific indication to the contrary one of ordinary skill in the art would interpret the steel to be without a coating.
Regarding claim 9, as discussed above Mizuta discloses cooling at an overlapping rate with the cooling rate of the instant application during quenching, and so the cooling of Mizuta can be considered as quenching.
Regarding claim 10, as discussed above Mizuta discloses hot pressed steel members with overlapping compositions, tensile strengths, and microstructures with the instantly claimed steel, and that overlapping oxides and bending angles would naturally flow from the steel of Mizuta.  Mizuta further discloses that the steel members can be automotive parts [0031, Mizuta].
Regarding claims 11-12, as discussed above Mizuta discloses an overlapping composition with the instantly claimed steel.
Regarding claim 13, as discussed above Mizuta discloses martensite as a single phase which meets the instantly claimed microstructure.
Regarding claim 14, as discussed above Mizuta discloses a close enough range to be prima facie obvious.
Regarding claim 15, as discussed above Mizuta does not specify applying a coating, the examiner submits that absent a specific indication to the contrary one of ordinary skill in the art would interpret the steel to be without a coating.
Regarding claim 16, as discussed above Mizuta discloses an overlapping tensile strength with the instantly claimed steel.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (CN-101316942-A, machine translation referred to herein as English equivalent) herein Bae.
Regarding claim 1:
Bae teaches hot press forming steel parts [page 1, Bae] comprising a composition shown below in Table 3.  The examiner notes that the overlap of the compositions of the steels of Bae and the instant application is prima facie obvious.  See MPEP 2144.05(I).  The examiner notes that after hot forming is a product by process limitation which does not further limit steel component because hot forming and press-hardening steps can be varied to result in varying microstructures and properties, including those as claimed, nonetheless Bae teaches hot press forming the steel which meets the limitations of “press-hardened” and “after hot forming”.
Mizuta teaches that the steel has high strength [0001, Mizuta] which is defined as a tensile strength of 980 MPa or more [0017, Mizuta].  The examiner notes that the overlap of the tensile strengths of Mizuta and the instant application is prima facie obvious.  See MPEP 2144.05(I).
Bae discloses forming a microstructure of 80% or greater of martensite [page 3, Bae].  The examiner notes that the overlap of the microstructures of the steels of Bae and the instant application is prima facie obvious.  See MPEP 2144.05(I).
Bae does not specify bending angle or tensile strength ranges of the steel, however the examiner submits that overlapping mechanical properties with the instantly claimed steel would naturally flow from the steel of Bae.  The examiner notes that mechanical properties are dependent upon the microstructures and compositions of steel, the examiner submits that the overlapping steel compositions and microstructures of the steels of the instant claims and Bae would cause an overlapping bending angle and tensile strength to naturally flow from the steel of Bae.  See MPEP 2144.05(I) and 2145.  
Table 3

Instant application, wt.%
Bae weight% [page 5]
C
0.01-0.2 [claim 1, 10]
0.08-0.12 [claim 5, 14]
0.1-0.5 [page 5]
Cr
0.5-6 [claim 1, 10]
1-3 [claim 4, 5, 14]
0.01-2.0 [page 6] optional
Mn
0.5-4.5 [claim 1, 10]
1-4.5 [claim 5, 14]
0.5-4.0 [page 5]
Si
0.5-2.5 [claim 1, 10]
1-2 [claim 4, 5, 14]
0.01-1.0 [page 5]
Mo
0.01-0.8 [claim 2, 11]
0.01-2.0 [page 6] optional
Nb
≤0.8 [claim 2, 11]*
0.02-0.04 [claim 3, 12]
0.001-0.1 [page 7] optional
V
≤0.8 [claim 2, 11]*
0.001-0.1 [page 7] optional
B
≤0.005 [claim 2, 11]
0.0001-0.1 [page 7]
N
≤0.008 [claim 2, 11]
0.01-0.1 [page 6]
Ni
≤5 [claim 2, 11]
0.005-2.0 [page 7]
Fe
Balance [claim 1, 10]
Balance [page 2]

*one of or a combination of these in a range of ≤0.8 [claim 2, 11]



Regarding claims 2-3, Bae teaches an overlapping composition except for the nitrogen range, however the examiner notes that the nearness of the nitrogen ranges of the instant claim and of Bae is prima facie obvious as the ranges are so close that prima facie one skilled in the art would have expected them to have the same or overlapping properties.  See MPEP 2144.05(I).  The examiner’s position is supported by the steels of the instant claims and of Bae having overlapping microstructures as discussed above.
Regarding claims 4-5, as discussed above the examiner notes that the overlap of the compositions of the steels of Bae and the instant application is prima facie obvious.  See MPEP 2144.05(I).
Regarding claims 6-7, Bae does not specify an enriched oxide with a thickness of 0.01-10 µm however the examiner submits that an overlapping oxide thickness would naturally flow from the steel of Bae.  The instant application discloses the steel components are formed through a method comprising the steps of austenizing an uncoated steel blank in a furnace at a temperature above Ac3 to fully austenitize the steel with 880-950°C as an example, stamping the blank in a die or press to have a desired shape, quenching the steel at a rate of 20°C/s or greater [0080, instant spec].  Bae discloses that the steel components can be formed through heating to temperatures of 800-1000°C [page 16, Bae], hot press forming the steel [page 16, Bae], with a cooling rate of 10-500°C/s [page 16, Bae].  Bae does not specify the atmosphere of the hot pressing, the examiner submits that absent a specific indication to the contrary one of ordinary skill in the art would perform pressing in a natural atmosphere, which the examiner notes contains oxygen.  The examiner notes that the instant specification details that the oxide will form with atmospheric oxygen [0044, instant spec].  The examiner submits the overlap of the steel compositions, heating temperatures, and cooling rates of the steels of the instant application and Bae would cause overlapping oxide thicknesses to naturally flow.  See MPEP 2144.05(I) and 2145.
Regarding claim 8, Bae teaches that the hot pressing may be performed on steel sheets or steel sheets that have been coated, the examiner submits that this indicates that steel sheets without a specified coating can be considered as being uncoated.
Regarding claim 9, as discussed above Bae discloses cooling at an overlapping rate with the cooling rate of the instant application during quenching, and so the cooling of Bae can be considered as quenching.
Regarding claim 10, as discussed above Bae discloses hot pressed steel with overlapping compositions and microstructures with the instantly claimed steel, and that overlapping oxides, strengths, and bending angles would naturally flow from the steel of Bae.  Bae further discloses that the steel members can be automotive parts [0031, Bae].
Regarding claims 11-12, as discussed above Bae discloses a close enough range to be prima facie obvious.
Regarding claim 13, as discussed above Bae discloses an overlapping microstructure.
Regarding claim 14, as discussed above Bae discloses an overlapping composition.
Regarding claim 15, as discussed above Bae teaches that the hot pressing may be performed on steel sheets or steel sheets that have been coated, the examiner submits that this indicates that steel sheets without a specified coating can be considered as being uncoated.
Regarding claim 16, as discussed above an overlapping tensile strength would naturally flow from the steel of Bae.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-13, and 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-8, and 16 of copending Application No. 16/461,650 (reference application) herein ‘650. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending Application discloses an overlapping steel composition, oxide thickness, and while it does not claim mechanical properties or a microstructure, the specification of the copending application discloses ultimate tensile strengths of 1100 MPa or greater [0077, ‘650], heating the steel to 850-1050°C as an example, forming the blank with a die to a predetermined shape, and quenching at a rate of 15°C/s or greater [0022, 0085, ‘650] which the examiner notes overlaps with the instantly claimed forming method and thus overlapping properties and microstructures would naturally flow from the steel of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 6-13, and 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6, 8-9, and 22-26 of copending Application No. 16/958,362 (reference application) herein ‘362. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending Application discloses an overlapping steel composition, oxide thickness with chromium and silicon, and microstructure, and while it does not claim mechanical properties, the examiner notes that overlapping properties would naturally flow from the steel of the copending application due to the overlapping steel microstructures and compositions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-13 of copending Application No. 17/153,848 (reference application) herein ‘848. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending Application discloses an overlapping steel composition, oxide thickness with chromium and silicon, and microstructure, and while it does not claim mechanical properties, the examiner notes that overlapping properties would naturally flow from the steel of the copending application due to the overlapping steel microstructures and compositions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734